Name: Council Regulation (EEC) No 728/89 of 20 March 1989 opening and providing for the administration of Community tariff quotas for carrots and aubergines (egg- plants) originating in Cyprus (1989)
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 23 . 3 . 89 Official Journal of the European Communities No L 80/3 COUNCIL REGULATION (EEC) No 728/89 of 20 March 1989 opening and providing for the administration of Community tariff quotas for carrots and aubergines (egg-plants) originating in Cyprus (1989) the common organization of the market in fruit and vegetables (3), as last amended by Regulation (EEC) No 2238/88 (4) ; whereas, consequently, the tariff quotas mentioned above apply only to the Community as constituted on 31 December 1985 ; Whereas the Community tariff quotas should therefore be opened for the periods as shown in Article 1 ; Whereas it is in particular necessary to ensure that all Community importers enjoy equal and uninterrupted access to the abovementioned quotas and uninterrupted application of the rates laid down for those quotas to all imports of the products concerned into all Member States until the quotas have been used up ; whereas, in the present case, it would appear advisable not to allocate the quotas among the Member States, without prejudice to the drawing against the quota volumes of such quantities as they need, under the conditions and according to the procedures specified in Article 3 ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must, in particular, be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of quota shares levied by that economic union may be carried out by any of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus, as supplemented by the Protocol laying down the conditions and procedures for the implementation of the second stage of the said Agreement and adapting certain provisions thereof ('), provides for the opening of two Community tariff quotas of :  2 500 tonnes for carrots falling within CN code ex 0706 10 00 from 1 April to 15 May, and  300 tonnes for aubergines (egg-plants) falling within CN code ex 0709 30 00 from 1 October to 30 November originating in Cyprus ; Whereas, pursuant Article 1 8 of the Protocol in question , these volumes are each year subject to an increase from the entry into force of the Protocol and will therefore be 2 750 and 330 tonnes respectively in 1989 ; whereas, within the limits of these tariff quotas, the customs duties applicable are to be abolished progressively according to the same timetables and under the same conditions as laid down in Articles 5 and 16 of the said Protocol ; Whereas, however, the Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (2) lays down that those two Member States will postpone, until 31 December 1989 and 31 December 1 990 respectively, implementation of the preferential arrangements for the products covered by Council Regulation (EEC) No 1035/72 of 18 May 1972 on HAS ADOPTED THIS REGULATION : Article 1 The customs duties applicable to imports into the Community as constituted at 31 December 1985 of the following products originating in Cyprus shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas as shown below for each one : Order No CN code Description Amount of quota (in tonnes) Quota duty .(%) 09.1403 ex 0706 10 00 Carrots from 1 April to 15 May 1989 2 750 5,5 09.1405 ex 0709 30 00 Aubergines (egg-plants) from 1 October to 30 November 1989 330 5,2 (') OJ No L 393, 31 . 12. 1987, p. 2 . 0 OJ No L 393, 31 . 12. 1987, p. 37. 0 OJ No L 118 , 20 . 5 . 1972, p . 1 . (4) OJ No L 198, 26. 7, 1988 , p. 1 . No L 80/4 Official Journal of the European Communities 23 . 3 . 89 Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective administration thereof. Article 3 If an importer presents in a Member State a declaration of entry into free circulation, including a request for preferential benefit for a product covered by this Regulation and if that declaration is accepted by the customs authorities, the Member States concerned shall inform the Commission and draw an amount corres ­ ponding to its requirements from the corresponding quota amount. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay. The drawings are granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member States concerned to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission in accordance with the same procedures. Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community quota. 2 . Each Member State shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the quota volumes so permits. 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered with the customs authorities for free circulation . 4. The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 April 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1989 . For the Council The President F. FERNANDEZ ORDONEZ